February 29, 2016 Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission treet, NE Washington, DC 20549 United States of America Re: Empresa Distribuidora y Comercializadora Norte S.A (“Edenor”) Form 20-F for the Fiscal Year Ended December 31, 2014 Filed May 12, 2015 File No. 1-33422 Dear Ms. Thompson: On behalf of Edenor, we are writing to confirm receipt of your letter dated February 23, 2016, related to the above-referenced Form 20-F (the “Letter”). We expect to provide you with a response to the Letter by March 30, 2016. Sincerely, /s/ Leandro Montero Name: Leandro Montero Title: Chief Financial Officer
